Citation Nr: 1019329	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-50 627                          )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
calculated amount of $44,079.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2009 decision by the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

In a Substantive Appeal dated and received in December 2009, 
the Veteran indicated that he wished to appear before a 
Veterans Law Judge at the VARO located in Portland, Oregon.  
However, in that same correspondence, he indicated that he 
was presently incarcerated at a penal institution in South 
Carolina, and would not be released until March 2010.  Given 
that he has now reportedly been released from prison, he is 
presumably available for the requested hearing.  
Significantly, to date, there is no indication that his 
request for a hearing before the Board has been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7101 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following action:

The RO/AMC should take appropriate action 
to schedule the Veteran for a hearing 
before a traveling Veterans Law Judge at 
the RO located in Portland, Oregon.  A 
copy of the letter scheduling him for 
that hearing, along with a transcript of 
the hearing, should be included in the 
claims folder. 

Following completion of the above action, the Veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

